Tilson, Judge:
This appeal involves the question of whether or not there should be included as a part of the dutiable value of the merchandise the amount of a so-called British purchase tax. The appeal has been submitted upon a stipulation to the effect that the issues herein are the same in all material respects as the issues decided in United States v. Pitcairn, C. A. D. 334, and the record in that case has been admitted in evidence herein.
Upon the agreed facts and the law applicable thereto, I find and hold the proper dutiable values of the merchandise covered by this appeal to be the values found by the appraiser less any amounts added on entry by the importer to meet advances made by the appraiser in similar cases than pending on appeal. Judgment will be rendered accordingly.